Citation Nr: 1708316	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  13-06 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for lumbar spine spondylosis with degenerative disc disease prior to November 10, 2015.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar spine spondylosis with degenerative disc disease on and after November 10, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Veteran testified before the undersigned.  A transcript of the proceedings is associated with the record.

In October 2015, the Board remanded the appeal to afford the Veteran a contemporaneous examination to assess the current severity of his lumbar spine disability.  In a November 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased disability rating of 20 percent for the Veteran's lumbar spine disability effective November 10, 2015. 

Subsequently, in a February 2016 decision, the Board denied a disability rating in excess of 10 percent for lumbar spine spondylosis with degenerative disc disease prior to November 10, 2015, and remanded the claim of entitlement to a disability rating in excess of 20 percent for lumbar spine spondylosis with degenerative disc disease on and after November 10, 2015.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision, the Court vacated and remanded the Board's denial of a disability rating in excess of 10 percent for lumbar spine spondylosis with degenerative disc disease prior to November 10, 2015

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the claim on appeal to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In November 2016, the Court vacated and remanded the Board's denial of a disability rating in excess of 10 percent for lumbar spine spondylosis with degenerative disc disease prior to November 10, 2015, because the Board improperly relied on an inadequate March 2011 VA examination and failed to adequately address extraschedular consideration in its decision.

A recent precedential opinion from the Court necessitates additional evidentiary development.  Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in February 2015 and the examinations dated prior to this date do not adequately address this recent case law.  

The Veteran's representative has argued that the Veteran's lumbar spine spondylosis with degenerative disc disease warrants extraschedular consideration.  Specifically, the Veteran's representative argued that the Veteran's service-connected disabilities impact the overall disability picture in a way that is not contemplated by the schedular rating criteria.  The Veteran's representative noted that the Veteran was service-connected for radiculopathy of the right lower extremity, right hand strain, right shoulder strain, and major depressive disorder secondary to the lumbar spine disability.  On remand, these issues should be referred to the Director of Compensation Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to ascertain the severity of the service-connected lumbar spine spondylosis with degenerative disc disease, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss and during flare-ups.  The VA examiner must also provide, to the extent possible, a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the lumbar spine since 2010, based on the findings that are otherwise available.

2.  Refer the case to the Director of Compensation Service for a determination as to whether the Veteran's lumbar spine spondylosis with degenerative disc disease warrants a higher evaluation on an extraschedular basis.  In doing so, the determination should consider the collective impact of all the Veteran's service-connected disabilities as required by Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




